                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


NANCY BERG,

                        Plaintiff,
                                                           CIVIL ACTION
       v.                                                  NO. 17-04452

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                        Defendant.


                                        ORDER

      AND NOW, this 26th day of July, 2019, upon consideration of Plaintiff’s

Statement of Issues (ECF No. 14), Defendant’s Response (ECF No. 17), Plaintiff’s Reply

(ECF No. 19), Magistrate Judge Hey’s Report and Recommendation (ECF No. 20),

Plaintiff’s Objections (ECF No. 20), Defendant’s Response (ECF No. 23) and the

Administrative Record (ECF No. 11), it is hereby ORDERED that:

            1. Plaintiff’s objections are OVERRULED;

            2. Magistrate Judge Hey’s Report and Recommendation is APPROVED and

               ADOPTED;

            3. The Commissioner of Social Security’s decision is AFFIRMED and relief

               sought by Plaintiff is DENIED; and

            4. The Clerk of Court shall CLOSE this case.


                                                     BY THE COURT:


                                                     /s/ Gerald J. Pappert
                                                     GERALD J. PAPPERT, J.



                                           1
